Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending. Claims 1, 9, and 16 are the independent claims. Claims 1, 5-6, 9, 12-13, 16-17, and 19-20 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/07/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/07/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-3, 5, 7, 9-12, 14, and 16-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0219367 A1) in view of Speier et al. (US 2009/0048771 A1) and Wu (US 2018/0196796 A1).

While Liu discloses a method for storing user preferences and historical data for a user, identifying a current location and destination, monitoring and analyzing the user’s conversation to determining a route between the current location and the destination, determining local information based on the current location, the destination, and the route, generating one or more suggestions for a second route, and notifying the user of the suggestion and information, Liu does not explicitly state generating one or more suggestions for a second route, based on the local information, the user preferences, the historical data, and the first route.
	Speier teaches generating, based on the local information, the user preferences, the historical data, and the first route, one or more suggestions for a second route and notifying the user of the one or more suggestions; wherein the generating one or more suggestions for a second route further comprises generating a fact in support of the second route, based on the local information (Speier ¶12, 17-32, 38). It would have been obvious to one of ordinary skill in the art before the effective filing date 
	Liu does not explicitly state wherein the historical data includes a model for predicting a navigator’s response to a suggestion from the one or more suggestions.
	However, Wu teaches including a model for predicting a response to a suggestion (Wu abstract and ¶3, 15, 25, 48, 70, 73, 77, 81, 125-138, 142). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user content, as described by Liu, to include a model for predicting a response to a suggestion, as taught by Wu, because predicting the responses creates a more robust system that provides the user with more information to use. If the user is trying to convince the navigator to take one or more secondary routes, being provided predicted responses allows the user to make a more informed decision when selecting which suggestion will have the best outcome, improving the expected effectiveness of the user’s suggestion.
With respect to claims 9-10: all limitations have been examined with respect to the method in claims 1-2. The system in claims 9-10 is clearly directed towards performing the method taught/disclosed in claims 1-2. Therefore claims 9-10 are rejected under the same rationale.
With respect to claims 16-17: all limitations have been examined with respect to the method in claims 1-2. The instructions stored on the computer readable storage medium of the computer program 
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Liu et al. (US 2017/0219367 A1) in view of Speier et al. (US 2009/0048771 A1) and Wu (US 2018/0196796 A1) and further in view of Forbes et al. (US 2008/0112551 A1).
Regarding claim 3, Liu does not explicitly state wherein the generating one or more suggestions for the second route further comprises notifying the user of sensitive topics, based on the local information.
Forbes teaches wherein the generating one or more suggestions for the second route further comprises notifying the user of sensitive topics, based on the local information (Forbes ¶66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user content, as described by Liu, to present the user with sensitive topics to avoid, based on local information, as taught by Forbes, because it provides for a more robust system that helps facilitate conversation. Generally speaking, people do not want to talk about unpleasant subjects, especially with strangers. These notifications of subjects to avoid can be reassuring to a user that awkward or unpleasant situations will be avoided and will make them more likely to use the invention and the navigator more likely to respond favorably to their conversation.
With respect to claim 11: all limitations have been examined with respect to the method in claim 3. The system in claim 11 is clearly directed towards performing the method taught/disclosed in claim 3. Therefore claim 11 is rejected under the same rationale.
With respect to claim 18: all limitations have been examined with respect to the method in claim 3. The instructions stored on the computer readable storage medium of the computer program .
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0219367 A1) in view of Speier et al. (US 2009/0048771 A1) and Wu (US 2018/0196796 A1) and further in view of Chiu et al. (US 2018/0316635 A1).
Regarding claim 5, Liu does not explicitly state further comprising: using sentiment analysis to calculate a sentiment score for the navigator's response to the suggestion; determining whether the sentiment score meets a threshold; and in response to determining that the threshold was met, storing the sentiment score in the historical data.  
Chiu teaches further comprising: using sentiment analysis to calculate a sentiment score for the navigator's response to the suggestion; determining whether the sentiment score meets a threshold; in response to determining that the threshold was met, storing the sentiment score in the historical data (Chiu abstract and ¶2-4, 62, 65-71, 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user content, as described by Liu, to use sentiment scores for people’s response to suggestions and use threshold values for the applicability of these scores, as taught by Chiu, because creates a more robust system that can more appropriately make suggestions and future suggestions. The sentiment analysis determines the person’s response to the suggestion and helps to determine its effectiveness. By using this metric, the system can more accurately determine the effectiveness of the suggestions it is recommending. By using a threshold, only those with a sufficient or substantial response are considered as significant, efficiently narrowing the scope of the data.
With respect to claim 12: all limitations have been examined with respect to the method in claim 5. The system in claim 12 is clearly directed towards performing the method taught/disclosed in claim 5. Therefore claim 12 is rejected under the same rationale.
.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0219367 A1) in view of Speier et al. (US 2009/0048771 A1) and Wu (US 2018/0196796 A1) and further in view of Di Cristo et al. (US 2015/0019217 A1) and Couckuyt et al. (US 2009/0210142 A1).
Regarding claim 7, Liu discloses wherein the local information includes mapping information and traffic information for the current location, the destination, and intermediate locations (Liu ¶125, 156, 166-169, 198, 232, 242, 283-284).
Liu does not explicitly state wherein the local information includes safety information, a navigator profile and information on current events, historical information on events, and crime information for the current location, the destination, and intermediate locations.
Speier teaches wherein the local information includes safety information for the current location, the destination, and intermediate locations (Speier ¶12, 17-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user content, as described by Liu, to use safety information, as described by Speier, because using safety information along the second route improves the safety of the vehicle and user while travelling the second route, reducing the risk of injury or harm.
Di Cristo teaches wherein the local information includes a navigator profile (Di Cristo abstract and ¶9, 15, 35-36, 50-57, 93, 95, 100, 122-123, 130, 146, 163-173, 183, 189-192, 202, 206, 211-217). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user 
	Couckuyt teaches wherein the local information includes information on current events, historical information on events, and crime information for the current location, the destination, and intermediate locations (Couckuyt abstract and ¶6, 25, 32-33, 35, 45, 49, 53, 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device and method for conversation monitoring and providing user content, as described by Liu, to use information on current events, historical information on events, and crime information, as taught by Couckuyt, because it creates a more robust system by improving the specificity of the determinations that use the local information. By taking into account crime and safety information, the routes and/or suggestions generated will be more directed towards improving the safety and wellbeing of the user. By taking into account current event information and historical event information, the routes and/or suggestions will more effectively improve navigation time. Couckuyt’s local information uses the example of sporting events, which can cause relatively large crowds on the streets and traffic congestion, which also increase the safety risk (Couckuyt ¶32).
With respect to claim 14: all limitations have been examined with respect to the method in claim 7. The system in claim 14 is clearly directed towards performing the method taught/disclosed in claim 7. Therefore claim 14 is rejected under the same rationale.
Allowable Subject Matter
Claims 4, 6, 8, 13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art does not disclose or teach, wherein the model includes data on past navigator-commuter conversations, user ratings of past navigator-commuter conversations, locations, and sentiment analyses of past navigator-commuter conversations.  
Regarding claim 8, the prior art does not disclose or teach, wherein the model is adjusted, in response to the user ratings, to maximize future user ratings by changing route suggestions and conversation topics.  
Regarding claim 13, the prior art does not disclose or teach, wherein the model includes data on past navigator-commuter conversations, user ratings of past navigator-commuter conversations, locations, and sentiment analyses of past navigator-commuter conversations.  
Regarding claim 15, the prior art does not disclose or teach, wherein the model is adjusted, in response to the user ratings, to maximize future user ratings by changing route suggestions and conversation topics.  
Regarding claim 20, the prior art does not disclose or teach, wherein the model includes data on past navigator- commuter conversations, user ratings of past navigator-commuter conversations, locations, and sentiment analyses of past navigator-commuter conversations.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        March 21, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669